

Exhibit 10.2
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN A MANNER CONSISTENT WITH THE SECURITIES ACT IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 

No. 2013-1     $862,500      
Original Issue Date:  _________, 2013

 
INTERCLOUD SYSTEMS, INC.
UNSECURED CONVERTIBLE NOTE
 
THIS NOTE is a note of InterCloud Systems, Inc., a Delaware corporation (the
"Company"), designated as its Unsecured Convertible Note, in the original
aggregate principal amount of eight hundred and sixty-two thousand five hundred
dollars ($862,500) (the "Note").
 
FOR VALUE RECEIVED, the Company promises to pay to the order of ICG USA, LLC or
its registered assigns (the "Investor"), the principal sum of eight hundred and
sixty-two thousand five hundred dollars ($862,500), on _________, 2013 or such
date as this Note is required to be repaid as provided hereunder (the "Maturity
Date").  This Note is subject to the following additional provisions:
 
1.           Definitions.                      In addition to the terms defined
elsewhere in this Note: (a) capitalized terms that are used but not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement,
dated as of April 26, 2013, among the Company and the Investor (the "Purchase
Agreement"), and (b) the following terms have the meanings indicated below:
 
 
1

--------------------------------------------------------------------------------

 
 
“Bankruptcy Event” means any of the following events:  (a) the Company or any
Subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Subsidiary thereof; (b) there is commenced against the Company or
any Subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any Subsidiary is adjudicated by a court
of competent jurisdiction insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is entered; (d) the Company or any
Subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property that is not discharged or stayed within
60 days; (e) under applicable law the Company or any Subsidiary makes a general
assignment for the benefit of creditors; (f) the Company or any Subsidiary fails
to pay, or states that it is unable to pay or is unable to pay, its debts
generally as they become due; (g) the Company or any Subsidiary calls a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any Subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.
 
"Change of Control" shall mean (a) any sale or disposition of all or
substantially all of the assets of the Company to a third party in one or a
number of related transactions, (b) any merger of the Company with or into
another corporation in which the holders of the Company’s Common Stock
immediately prior to the consummation of the merger do not control 50% of the
surviving entity, or (c) the acquisition in one or a number of related
transactions by any Person or “group” of persons (as such term is defined in
Section 13(d) and 14(d) of the Exchange Act, and the related regulations) who
have expressed intent to control the affairs of the Company of more than 50% of
the total voting power of outstanding voting securities of the Company.
 
"Closing Price" means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the closing bid price per share of the Common Stock for
such date (or the nearest preceding date) on the primary Trading Market or
exchange on which the Common Stock is then listed or quoted; (b) if prices for
the Common Stock are then reported in the "Pink Sheets" published by the Pink
Sheets, LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent sale price per share of the Common Stock so
reported; or (c) in all other cases, the fair market value of a share of Common
Stock as determined by an independent qualified appraiser selected in good faith
and paid for by the Investor.
 
"Common Stock" means the common stock of the Company, $0.0001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.
 
"Common Stock Equivalents" means any securities of the Company or a Subsidiary
thereof which entitle the holder thereof to acquire Common Stock at any time,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
 
“Conversion Date" means the date a Conversion Notice together with the
Conversion Schedule is delivered to the Company in accordance with Section 5(a).
 
 
2

--------------------------------------------------------------------------------

 
 
"Conversion Notice" means a written notice in the form attached hereto as
Exhibit A.
 
"Conversion Price" means 80% of the lower of (i) the average of the closing bid
prices for the ten (10) Trading Days immediately prior to, but not including, a
Conversion Date or (ii) the closing bid price on the day the Company receives
the Conversion Notice; provided, however, that in no event shall the Conversion
Price ever be lower than the Closing Price on the date of the Purchase Agreement
(the "Conversion Price Floor").  The Conversion Price shall be subject to
adjustment from time to time in accordance with Section 10.
 
"Debt" of any Person shall mean, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (other than
unsecured accounts payable incurred in the ordinary course of business and no
more than ninety (90) days past the date of the invoice therefor), (f) all Debt
of others secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all obligations of such Person in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements that exceed amounts necessary to hedge the
Company’s cross-currency exposure, (h) all obligations of such Person as an
account party in respect of letters of credit and bankers’ acceptances.  The
Debt of any Person shall include the Debt of any partnership in which such
Person is a general partner, (i) all obligations of such Person as lessee which
(y) are capitalized in accordance with GAAP or (z) arise pursuant to
sale-leaseback transactions and (j) all Debt of others guaranteed by such
Person.
 
"Event of Default" means any one of the following events (whatever the reason
and whether it shall be voluntary or involuntary or effected by operation of law
or pursuant to any judgment, decree or order of any court, or any order, rule or
regulation of any administrative or governmental body):
 
(i)            any default in the payment (free of any claim of subordination),
when the same becomes due and payable of principal in respect of this Note.
 
(ii)           the occurrence or entering into by the Company or any Subsidiary,
or consummation of, any Change of Control transaction.
 
(iii)          the Company shall fail to observe, satisfy, or perform any
covenant, condition or agreement contained in any Transaction Document, and such
failure shall continue unremedied for a period of five Trading Days after the
date on which written notice of such default is first given to the Company by
the Investor.
 
(iv)          any of the Company’s representations and warranties set forth in
the Purchase Agreement shall be incorrect in any material respect as of the
Original Issue Date.
 
 
3

--------------------------------------------------------------------------------

 
 
(v)           the occurrence of a Bankruptcy Event.
 
(vi)          the Common Stock shall not be listed or quoted, or is suspended
from trading, on a Trading Market for a period of five consecutive Trading Days.
 
"Original Issue Date" has the meaning set forth on the face of this Note.
 
"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
"Trading Day" means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not quoted on a Trading Market, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the Pink Sheets, LLC (or any similar organization or agency succeeding to its
functions of reporting prices).
 
"Trading Market" means whichever of the New York Stock Exchange, the NYSE AMEX,
the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global Select
Market, or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.
 
"Underlying Shares" means the shares of Common Stock issuable upon conversion of
the Note.
 
2.           Interest; Principal.  On the Original Issue Date, the Company shall
pay an upfront interest charge of $112,500 in cash to the Investor, resulting in
a net principal amount to the Company of $750,000.  The principal amount of this
Note shall be repaid within three (3) Trading Days following the earlier of the
closing of (i) the Company’s proposed public offering resulting in gross
proceeds of at least $40,000,000 or (ii) any capital raise by the Company from
the date of the execution of this agreement, including the proposed public
offering of at least $40,000,000, resulting in gross proceeds of at least
$3,000,000, as long as there remains any principal owed to the Investor pursuant
to this note; provided, however, that if the Company does not complete a capital
raise by the six month anniversary of the Original Issue Date, then Investor may
make an election to be repaid by either (A) receiving 25% of future monthly cash
flows of the Company until such time as all principal due under this Note has
been repaid and/or (B) converting the unpaid principal amount of the Note into
Common Stock in accordance with Section 5.
 
3.           Registration of Note.  The Company shall register the Note upon
records maintained by the Company for that purpose (the "Note Register") in the
name of each record Investor thereof from time to time. The Company may deem and
treat the registered Investor of this Note as the absolute owner hereof for the
purpose of any conversion hereof, and for all other purposes, absent actual
notice to the contrary from such record Investor.
 
4.           Registration of Transfers and Exchanges.  The Company shall
register the transfer of any portion of this Note in the Note Register upon
surrender of this Note to the Company at its address for notice set forth
herein. Upon any such registration or transfer, a new debenture, in
substantially the form of this Note (any such new debenture, a "New Note"),
evidencing the portion of this Note so transferred shall be issued to the
transferee and a New Note evidencing the remaining portion of this Note not so
transferred, if any, shall be issued to the transferring Investor. The
acceptance of the New Note by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Note.
 
 
4

--------------------------------------------------------------------------------

 
 
5.           Conversion.
 
(i)            At the Option of the Investor.  All or any portion of the
principal amount of this Note then outstanding shall be convertible into shares
of Common Stock at the Conversion Price (subject to limitations set forth in
Section 5(b)), at the option of the Investor, if the Company does not complete a
capital raise by the six month anniversary of the Original Issue Date and
Investor elects, pursuant to Section 2, to convert the unpaid principal amount
of the Note into Common Stock in accordance with this Section.  The Investor may
effect conversions under this Section 5(a) by delivering to the Company a
Conversion Notice together with a schedule in the form of Schedule 1 attached
hereto (the "Conversion Schedule"). If the Investor is converting less than all
of the principal amount represented by this Note, or if a conversion hereunder
may not be effected in full due to the application of Section 5(b), the Company
shall honor such conversion to the extent permissible hereunder and shall
promptly deliver to the Investor a Conversion Schedule indicating the principal
amount which has not been converted.  If Investor submits a valid Conversion
Notice, and the applicable Conversion Price, in the absence of the Conversion
Price Floor, would be lower than the Conversion Price Floor, then the Company
shall pay Investor an amount in cash equal to the product of (i) the difference
between the Conversion Price Floor and what the Conversion Price would be in the
absence of such Conversion Price Floor and (ii) the number of shares of Common
Stock into which the principal amount of this Note is being converted, as
indicated in the applicable Conversion Notice.  In the event the Company does
not, within five (5) Trading Days of receipt of an applicable Conversion Notice,
pay an amount in cash equal to the product of (i) the difference between the
Conversion Price Floor and what the Conversion Price would be in the absence of
such Conversion Price Floor and (ii) the number of shares of Common Stock into
which the principal amount of this Note is being converted, as indicated in the
applicable Conversion Notice, then the Conversion Price Floor shall be adjusted
downward to equal the lower of (i) what the Conversion Price would be in the
absence of such Conversion Price Floor or (ii) 80% of the average of the closing
bid prices of the Common Stock for the ten (10) Trading Day period beginning on
the fifth (5) Trading Day immediately preceding the date of receipt of the
applicable Conversion Notice or (iii) the closing bid price of the Common Stock
on the Trading Day that is the tenth (10) Trading Day of the ten (10) Trading
Day period referenced in subsection (ii) above.
 
(b)           Certain Conversion Restrictions.  Notwithstanding anything to the
contrary contained herein, the number of shares of Common Stock that may be
acquired by an Investor upon a conversion of this Note (or otherwise in respect
hereof) shall be limited to the extent necessary to insure that, following such
conversion (or other issuance), the total number of shares of Common Stock then
beneficially owned by Investor and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with such Investor's
for purposes of Section 13(d) of the Exchange Act, does not exceed 9.9% of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such conversion).  For
such purposes, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. This provision shall not restrict the number of shares of Common
Stock which an Investor may receive or beneficially own in order to determine
the amount of securities or other consideration that such Investor may receive
in the event of a Fundamental Transaction (defined below) involving the Company
as contemplated herein.  This restriction may not be waived.
 
 
5

--------------------------------------------------------------------------------

 
 
6.           Mechanics of Conversion.
 
(a)           The number of Underlying Shares issuable upon any conversion
hereunder shall equal the outstanding principal amount of this Note to be
converted, divided by the Conversion Price on the Conversion Date.
 
(b)           The Company shall, by the fifth Trading Day following each
Conversion Date, issue or cause to be issued and cause to be delivered to or
upon the written order of the Investor and in such name or names as the Investor
may designate a certificate for the Underlying Shares issuable upon such
conversion. The Investor, or any Person so designated by the Investor to receive
Underlying Shares, shall be deemed to have become holder of record of such
Underlying Shares as of such Conversion Date.
 
(c)           The Investor shall not be required to deliver the original Note in
order to effect a conversion hereunder.  Execution and delivery of the
Conversion Notice shall have the same effect as cancellation of the Note and
issuance of a New Note representing the remaining outstanding principal amount.
 
(d)           The Company's obligations to issue and deliver Underlying Shares
upon conversion of this Note in accordance with the terms hereof are absolute
and unconditional, irrespective of any action or inaction by the Investor to
enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any Person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Investor or any other Person of any obligation
to the Company or any violation or alleged violation of law by the Investor or
any other Person, and irrespective of any other circumstance which might
otherwise limit such obligation of the Company to the Investor in connection
with the issuance of such Underlying Shares.
 
(e)           If by the fifth Trading Day after a Conversion Date the Company
fails to deliver to the Investor such Underlying Shares in such amounts and in
the manner required pursuant to Section 5, then the Investor will have the right
to rescind the Conversion Notice pertaining thereto by giving written notice to
the Company prior to such Investor’s receipt of such Underlying Shares.  Without
in any way limiting the Investor's right to pursue other remedies, including
actual damages and/or equitable relief, the parties agree that if delivery of
the Common Stock issuable upon conversion of this Note is not delivered by the
fifth Trading Day after a Conversion Date, the Company shall pay to the Investor
$500 per day in cash, for each day beyond the fifth Trading Day after a
Conversion Date that the Company fails to deliver such Underlying Shares.  Such
cash amount shall be paid to the Investor by the fifth (5) day of the month
following the month in which such amount accrued or, at the option of the
Investor (by written notice to the Company by the first day of the month
following the month in which such amount accrued), shall be added to the
principal amount of this Note, in which event interest shall accrue thereon in
accordance with the terms of this Note and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note.
 
 
6

--------------------------------------------------------------------------------

 
 
(f)           If by the fifth Trading Day after a Conversion Date the Company
fails to deliver to the Investor the required number of Underlying Shares in the
manner required pursuant to Section 5, and if after such fifth Trading Day and
prior to the receipt of such Underlying Shares, the Investor purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Investor of the Underlying Shares which the
Investor anticipated receiving upon such conversion (a "Buy-In"), then the
Company shall: (1) pay in cash to the Investor (in addition to any other
remedies available to or elected by the Investor) the amount by which (x) the
Investor's total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of Underlying Shares that the Company was required to
deliver to the Investor in connection with the exercise at issue by (B) the
Closing Price on the Conversion Date and (2) at the option of the Investor,
either void the conversion at issue and reinstate the principal amount of this
Note for which such conversion was not timely honored or deliver to the Investor
the number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder.  The
Investor shall provide the Company reasonably detailed evidence or written
notice indicating the amounts payable to the Investor in respect of the Buy-In.
 
7.           Events of Default.  Upon the occurrence of an Event of Default, all
outstanding principal then owing shall begin to accrue interest at the rate of
18% per annum beginning on the Maturity Date until all such principal is paid.
 
8.           Charges, Taxes and Expenses.  Issuance of certificates for
Underlying Shares upon conversion of (or otherwise in respect of) this Note
shall be made without charge to the Investor for any issue or transfer tax,
withholding tax, transfer agent fee, legal opinion and attorney fees, or other
incidental tax or expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company; provided, however, that
the Company shall not be required to pay any tax which may be payable in respect
of any transfer involved in the registration of any certificates for Underlying
Shares or Notes in a name other than that of the Investor. The Investor shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Note or receiving Underlying Shares in respect hereof.
 
9.           Reservation of Underlying Shares.  The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Underlying Shares as required hereunder, the
number of Underlying Shares which are then issuable and deliverable upon the
conversion of (and otherwise in respect of) this entire Note (taking into
account the adjustments of Section 10), free from preemptive rights or any other
contingent purchase rights of persons other than the Investor. The Company
covenants that all Underlying Shares so issuable and deliverable shall, upon
issuance in accordance with the terms hereof, be duly and validly authorized,
issued and fully paid and nonassessable.
 
 
7

--------------------------------------------------------------------------------

 
 
10.         Certain Adjustments.  The Conversion Price is subject to adjustment
from time to time as set forth in this Section 10.
 
(a)           Stock Dividends and Splits.  If the Company, at any time while
this Note is outstanding: (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of shareholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.
 
(b)           Pro Rata Distributions.  If the Company, at any time while this
Note is outstanding, distributes to all holders of Common Stock (i) evidences of
its indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, "Distributed
Property"), then, at the request of the Investor delivered before the 90th day
after the record date fixed for determination of shareholders entitled to
receive such distribution, the Company will deliver to the Investor, within five
Trading Days after such request (or, if later, on the effective date of such
distribution), the Distributed Property that the Investor would have been
entitled to receive in respect of the Underlying Shares for which this Note
could have been converted immediately prior to such record date.  If such
Distributed Property is not delivered to the Investor pursuant to the preceding
sentence, then upon any conversion of this Note that occurs after such record
date, the Investor shall be entitled to receive, in addition to the Underlying
Shares otherwise issuable upon such conversion, the Distributed Property that
the Investor would have been entitled to receive in respect of such number of
Underlying Shares had the Investor been the record holder of such Underlying
Shares immediately prior to such record date.  Notwithstanding the foregoing,
this Section 10(b) shall not apply to any distribution of rights or securities
in respect of adoption by the Company of a shareholder rights plan, which events
shall be covered by Section 10(a).
 
(c)           Fundamental Transactions.  If, at any time while this Note is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock tender or
exchange their shares for other securities, cash or property, or (iv) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 10(a)
above) (in any such case, a "Fundamental Transaction"), then upon any subsequent
conversion of this Note, the Investor shall have the right to: (x) receive, for
each Underlying Share that would have been issuable upon such conversion absent
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one share of Common Stock (the "Alternate
Consideration") or (y) require the surviving entity to issue to the Investor and
instrument identical to this Note (with an appropriate adjustments to the
conversion price). For purposes of any such conversion, the Company shall
apportion the Conversion Price among the Alternate Consideration in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration. If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Investor shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Note following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions, any successor to the Company or surviving entity in such Fundamental
Transaction (or, if different, the ultimate parent of such successor or entity
or the entity issuing the Alternate Consideration) shall issue to the Investor a
new debenture consistent with the foregoing provisions and evidencing the
Investor's right to convert such debenture into Alternate Consideration. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (c) and insuring that this Note (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           Reclassifications; Share Exchanges.  In the case of any
reclassification of the Common Stock, or any compulsory share exchange pursuant
to which the Common Stock is converted into other securities, cash or property
(other than compulsory share exchanges which constitute Change of Control
transactions), the Investor shall have the right thereafter to convert such
shares only into the shares of stock and other securities, cash and property
receivable upon or deemed to be held by holders of Common Stock following such
reclassification or share exchange, and the Investors shall be entitled upon
such event to receive such amount of securities, cash or property as a holder of
the number of shares of Common Stock of the Company into which this Note could
have been converted immediately prior to such reclassification or share exchange
would have been entitled. This provision shall similarly apply to successive
reclassifications or share exchanges.
 
(e)           Calculations.  All calculations under this Section 10 shall be
made to the nearest cent or the nearest 1/100th of a share, as applicable. The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.
 
(f)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 10, the Company at its expense will promptly compute
such adjustment in accordance with the terms hereof and prepare a certificate
describing in reasonable detail such adjustment and the transactions giving rise
thereto, including all facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Investor.
 
 
9

--------------------------------------------------------------------------------

 
 
(g)           Notice of Corporate Events.  If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes and publicly approves, or enters into any agreement
contemplating or solicits shareholder approval for any Fundamental Transaction
or (iii) publicly authorizes the voluntary dissolution, liquidation or winding
up of the affairs of the Company, then the Company shall deliver to the Investor
a notice describing the material terms and conditions of such transaction, at
least 20 calendar days prior to the applicable record or effective date on which
a Person would need to hold Common Stock in order to participate in or vote with
respect to such transaction, and the Company will take all steps reasonably
necessary in order to insure that the Investor is given the practical
opportunity to convert this Note prior to such time so as to participate in or
vote with respect to such transaction; provided, however, that the failure to
deliver such notice or any defect therein shall not affect the validity of the
corporate action required to be described in such notice.
 
11.           Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Underlying Shares on conversion of this Note. If
any fraction of an Underlying Share would, except for the provisions of this
Section, be issuable upon conversion of this Note, the number of Underlying
Shares to be issued will be rounded up to the nearest whole share.
 
12.           Prepayment at Option of Company.  This Note may be prepaid by the
Company without the consent of the Investor.
 
13.           Notices.  Any and all notices or other communications or
deliveries hereunder (including without limitation any Conversion Notice) shall
be in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section prior to 5:30 p.m. (New York
City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 5:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The addresses for such communications shall be: (i) if to
the Company, to InterCloud Systems, Inc., 2500 N. Military Trail, Suite 275,
Boca Raton, Florida 33431, Facsimile: (561) 988-2370, Attention:  Lawrence
Sands, (ii) if to the Investor, to the address or facsimile number appearing on
the Company's shareholder records or such other address or facsimile number as
the Investor may provide to the Company in accordance with this Section.
 
14.           Miscellaneous.
 
(a)           This Note shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.
 
(b)           Subject to Section 14(a), above, nothing in this Note shall be
construed to give to any person or corporation other than the Company and the
Investor any legal or equitable right, remedy or cause under this Note. This
Note shall inure to the sole and exclusive benefit of the Company and the
Investor.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           All questions concerning the construction, validity, enforcement
and interpretation of this Note shall be governed by and construed and enforced
in accordance with the laws of the State of New York.  Each party agrees that
all Proceedings shall be commenced exclusively in the state and federal courts
sitting in the City of New York, Borough of Manhattan (the “New York
Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for any Proceeding, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court or that a New York
Court is an inconvenient forum for such Proceeding.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Note and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal Proceeding.  The prevailing party in a
Proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such Proceeding.
 
(d)           The headings herein are for convenience only, do not constitute a
part of this Note and shall not be deemed to limit or affect any of the
provisions hereof.
 
(e)           In case any one or more of the provisions of this Note shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Note shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Note.
 
(f)           No provision of this Note may be waived or amended except (i) in
accordance with the requirements set forth in the Purchase Agreement, and (ii)
in a written instrument signed, in the case of an amendment, by the Company and
the Investor or, in the case of a waiver, by the party against whom enforcement
of any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Note shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
(g)           It is expressly agreed and provided that the total liability of
the Company under the Note for payments in the nature of interest shall not
exceed the maximum lawful rate authorized under applicable law (the "Maximum
Rate"), and, without limiting the foregoing, in no event shall any rate of
interest or default interest, or both of them, when aggregated with any other
sums in the nature of interest that the Company may be obligated to pay under
the Note exceed such Maximum Rate.  It is agreed that if the maximum contract
rate of interest allowed by law and applicable to the Note is increased or
decreased by statute or any official governmental action subsequent to the date
hereof, the new maximum contract rate of interest allowed by law will be the
Maximum Rate of interest applicable to the Note from the effective date forward,
unless such application is precluded by applicable law.  If under any
circumstances whatsoever, interest in excess of the Maximum Rate is paid by the
Company to the Investor with respect to indebtedness evidenced by the Note, such
excess shall be applied by Investor to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at Investor’s election.
 
 
11

--------------------------------------------------------------------------------

 
 
      IN WITNESS WHEREOF, the Company has caused this Note to be duly executed
by a duly authorized officer as of the date first above indicated.
 

 
INTERCLOUD SYSTEMS, INC.
       
By:
     
Name:
 
 
Title:

 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CONVERSION NOTICE
 
 (To be Executed by the Registered Investor in order to convert Note)
 
The undersigned hereby elects to convert the principal amount of Note indicated
below, into shares of Common Stock of InterCloud Systems, Inc., as of the date
written below. If shares are to be issued in the name of a Person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
Investor for any conversion, except for such transfer taxes, if any. All terms
used in this notice shall have the meanings set forth in the Note.
 
Conversion calculations:
 

 
Date to Effect Conversion

 
 
 

 
Principal amount of Note owned prior to conversion

 
 
 

 
Principal amount of Note to be Converted

 
 
 

 
Principal amount of Note remaining after Conversion

 
 
 

 
DTC Account



 
 

 
Number of shares of Common Stock to be Issued

 
 
 

 
Applicable Conversion Price

 
 
 

 
Name of Investor

 
 
By:
   

 
Name:

 
Title:

 
By the delivery of this Conversion Notice the Investor represents and warrants
to the Company that its ownership of the Common Stock does not exceed the
restrictions set forth in Section 5(b) of the Note.
 
 
13

--------------------------------------------------------------------------------

 
 
Schedule 1
 
INTERCLOUD SYSTEMS, INC.
 
Unsecured Convertible Note
 
CONVERSION SCHEDULE
 
This Conversion Schedule reflects conversions made under the above referenced
Note.
 
Dated:


Date of Conversion
Amount of Conversion
Aggregate Principal Amount Remaining Subsequent to Conversion
Applicable Conversion Price
               
 
                                                                               
                     


 
14

--------------------------------------------------------------------------------